                                           Case 3:19-cv-01608-RS Document 56 Filed 07/29/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         WILLIAM LOFTUS, et al.,
                                  10                                                         Case No. 19-cv-01608-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                          ORDER GRANTING PRELIMINARY
                                  12                                                         INJUNCTION
Northern District of California
 United States District Court




                                         SUNRUN INC., et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          The existing temporary restraining order in this action requires defendant Media Mix 365,

                                  17   LLC, and those in concert with it, to “preserve all evidence, including, but not limited to, call and

                                  18   lead logs, call recordings, and consumer complaints pertaining to solar telemarketing and/or lead

                                  19   generation,” notwithstanding a “Stipulation of Entry of Order for Permanent Injunction and Civil

                                  20   Penalty Judgment” in United States v. Media Mix 365, LLC, Case No. 8:19-cv-01243-GW-JEM
                                       (C.D. Cal. June 21, 2019), that apparently called for destruction of such records, but which
                                  21
                                       excepted material subject to order of other courts.
                                  22
                                              Media Mix has responded to the order issued on July 15, 2019 (Dkt. No. 49) to show cause
                                  23
                                       why a preliminary injunction should not issue by filing a statement that “it takes no position on the
                                  24
                                       Motion for Temporary Restraining Order.” (Dkt. No. 55). Whether or not Media Mix intended its
                                  25
                                       statement to apply to the preliminary injunction motion, the motion for a preliminary injunction is
                                  26
                                       both effectively unopposed and has merit. Accordingly, the motion is granted, and during the
                                  27
                                       pendency of this action defendant Media Mix 365, LLC, and those in concert with it, are ordered
                                  28
                                           Case 3:19-cv-01608-RS Document 56 Filed 07/29/19 Page 2 of 2




                                   1   to preserve all evidence, including, but not limited to, call and lead logs, call recordings, and

                                   2   consumer complaints pertaining to solar telemarketing and/or lead generation.

                                   3

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: July 26, 2019

                                   7                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                   CASE NO.   19-cv-01608-RS
                                                                                          2
